DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 01/13/2021 has been entered and fully considered.
Claims 1-13, 15-21, and 23-29 are pending of which independent claims 1, 15, 23, and 27 and are amended.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 27, Lines 11-12, the phrase “a first MIMO precoder” has been changed to recite - - - the first MIMO precoder - - -
Claim 27, Line 17, the phrase “a second MIMO precoder” has been changed to recite - - - the second MIMO precoder - - -

Allowable Subject Matter
Claims 1-13, 15-21, and 23- 29 (renumbered 1-27) are allowed.
				      Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
	Applicant’s remarks submitted on 01/13/2021, along with the claim amendments have been fully considered and overcome the prior art of record. The cited prior art 
	Independent claims 1 and 23 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
	“…receive, from a receiver node, a recommendation of a first MIMO precoder to use to encode a first reference signal resource set for transmission of a first set of reference signals, wherein the first reference signal resource set occurs on a first sub band of the MIMO channel and/or during a first time interval on the MIMO channel,...and ….receive, from the receiver node, a recommendation of a second MIMO precoder to use to encode a second reference signal resource set for transmission of a second set of reference signals, wherein the second reference signal resource set occurs on a second subband of the MIMO channel and/or during a second time interval on the MIMO channel,…”
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claims 1 and 23 are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for parent claims 1 and 23.
	Independent claims 15 and 27 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
cause the at least one transceiver to transmit, to a transmitter node, a recommendation of a first MIMO precoder to use to encode a first reference signal resource set;
	cause the at least one transceiver to transmit, to the transmitter node, a recommendation of a second MIMO precoder to use to encode a second reference signal resource set;… wherein the first reference signal resource set occurs on a first subband of the MIMO channel and/or during a first time interval on the MIMO channel,… wherein the second reference signal resource set occurs on a first subband of the MIMO channel and/or during a second time interval on the MIMO channel,…”
	Therefore, the above limitation(s) in combination with the remaining limitation(s) of claims 15 and 27 are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for parent claims 15 and 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046.  The examiner can normally be reached on Monday - Friday 12-10 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HABTE MERED/Primary Examiner, Art Unit 2474